PER CURIAM.
These two consolidated cases, one of which is a petition for certiorari and the other filed as an interlocutory appeal, were delineated by earlier order herein of December 16, 1970, for consideration as a “Petition for Review” in accordance with Petition of Dade County Bar Ass’n, etc., Sp. Committee, 116 So.2d 1 (Fla.1959).
Oral argument having been heard and the briefs and record considered, it now appears that neither the interlocutory appeal attempted in the second case (No. 40,488) from a denial of summary judgment, nor the petition for certiorari in the first case (No. 40,338) from a denial of Motions to Dismiss, comes within the special circumstances of Dade County Bar Ass’n, etc. Sp. Committee, supra, under which it was first thought the matter might be heard at this juncture. Neither does the petition qualify for review under any constitutional ground of Fla.Const. art. V, F.S.A. (1968). Any review must follow after final judgment in the usual course.
Jurisdiction is accordingly declined in both causes.
The appeal is dismissed; the petition discharged.
ROBERTS, C. J., and ADKINS, BOYD, DEKLE and DREW (Retired), JJ., concur.